Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 1 of 31 PageID #: 1

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF RHODE ISLAND


                                       :
JOSÉ F. BATISTA,                       :
        Plaintiff                      :
                                       :
V.                                     :                     C.A. NO. 2021-
                                       :
CITY OF PROVIDENCE, BY AND THROUGH ITS :
FINANCE DIRECTOR, LAWRENCE J. MANCINI :
AND CITY TREASURER, JAMES J. LOMBARDI; :
PROVIDENCE EXTERNAL REVIEW AUTHORITY:
BOARD, BY AND THROUGH ITS MEMBERS,     :
IN THEIR OFFICIAL CAPACITY AS TO ALL   :
COUNTS AND IN THEIR PERSONAL CAPACITY :
AS TO CLAIMS 10 & 11                   :
NICHOLAS FIGUEROA, MACHISTE RANKIN, :
PHANIDA PHIVILAY, KENNETH COHEN,       :
SUSAN DERITA, KIMBERLY DY,             :
MICHAEL FONTAINE, ELISE SWEARINGEN, :
 AND DEBORAH WRAY                      :
        Defendant                      :
                                       :



                                           COMPLAINT

  I.   INTRODUCTION

1. This Action is brought by José F. Batista (“Plaintiff”), seeking compensatory, and punitive

    damages, counsel fees and costs, as well as equitable relief and any other relief this Honorable

    Court deems proper and just arising out of Providence’s unlawful violations of the Access to

    Public Records Act, R.I. Gen Laws §38-2-1 et seq; the City of Providence’s unconstitutional

    retaliation against protected speech; violations of the First and Fourteenth Amendments to the

    United States Constitution by a retaliatory adverse employment action committed by the City

    of Providence (“City” or “Defendant”); the City’s violation of R.I. Gen. Laws §28-50-1 et seq

    “The Rhode Island Whistleblowers’ Protection Act”; and Substantive and Procedural Due
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 2 of 31 PageID #: 2




    Process Rights including Loudermill rights; and R.I. Gen. Laws §42-46-5(a)(1) Open Meetings

    Act Privacy Rights; and R.I. Gen. Laws §42-46-1 et seq; Governor’s Executive Order 20-46

    Open Meetings Act Public Access Rights; and the Providence City Charter §904 regarding

    personnel as well as Providence Code of Ordinances §18(1/2)-2 regarding the Providence

    External Review Authority.



 II.   PARTIES

2. José F. Batista (“Plaintiff”), is a resident of the City of Providence, County of Providence,

    State of Rhode Island.

3. Defendant, City of Providence, (“City” or “Defendant”) is a municipal corporation duly

    authorized and organized un the State of Rhode Island and is sued as to all counts herein by

    and through its Finance Director and Treasurer, the officials designated by R.I. General Laws

    §45-15-5 to be named in a suit for relief against a municipal corporation.

4. Defendant, Nicholas Figueroa, is a member of the PERA Board and is sued in that capacity

    as to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in his individual,

    personal capacity for Claim 10 and Claim 11.

5. Defendant, Machiste Rankin, is a member of the PERA Board and is sued in that capacity as

    to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in his individual,

    personal capacity for Claim 10 and Claim 11.

6. Defendant, Phanida Phivilay, is a member of the PERA Board and is sued in that capacity as

    to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in her individual,

    personal capacity for Claim 10 and Claim 11.




                                                 2
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 3 of 31 PageID #: 3




7. Defendant, Kenneth Cohen, is a member of the PERA Board and is sued in that capacity as

   to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in his individual,

   personal capacity for Claim 10 and Claim 11.

8. Defendant, Susan DeRita, is a member of the PERA Board and is sued in that capacity as to

   all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in her individual,

   personal capacity for Claim 10 and Claim 11.

9. Defendant, Kimberly Dy, is a member of the PERA Board and is sued in that capacity as to

   all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in her individual,

   personal capacity for Claim 10 and Claim 11.

10. Defendant, Michael Fontaine, is a member of the PERA Board and is sued in that capacity as

   to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in his individual,

   personal capacity for Claim 10 and Claim 11.

11. Defendant, Elise Swearingen, is a member of the PERA Board and is sued in that capacity as

   to all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in her individual,

   personal capacity for Claim 10 and Claim 11.

12. Defendant, Deborah Wray, is a member of the PERA Board and is sued in that capacity as to

   all counts and pursuant to R.I. Gen. Laws §42-48-8(d), is further sued in her individual,

   personal capacity for Claim 10 and Claim 11.



III.   JURISDICTION

13. This Court has Jurisdiction pursuant to 28 U.S.C. §§ 1331 (federal question), 1343, 1367

   (supplemental), 2201 and 2202.




                                                3
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 4 of 31 PageID #: 4




IV.    VENUE

14. Pursuant to the requirements set forth in 28 U.S.C. § 1391, venue is proper in this Court insofar

   as Defendant is doing business in Rhode Island and therefore is deemed to reside in the District

   of Rhode Island and a substantial part of the acts and/or omissions giving rise to the claims

   asserted herein occurred in the District of Rhode Island.




 V.    FACTS AND TRAVEL

            BATISTA ATTEMPTS TO FULFILL HIS DUTIES AS EXECUTIVE DIRECTOR OF THE
                      PROVIDENCE EXTERNAL REVIEW AUTHORITY (PERA)

15. Police misconduct is a matter of significant public concern.

16. Video footage of police misconduct is a matter of significant public concern.

17. On or about May 27, 2020, Plaintiff, in his capacity as Executive Director the Providence

   External Review Authority, was shown a video of Providence Police Sgt. Hanley assaulting a

   restrained man (“Sgt. Hanley Assault Video”).

18. On or about June 1, 2020, Plaintiff called for an internal investigation of the assault in his

   capacity as Executive Director of the Providence External Review Authority (“PERA”).

19. On or about June 1, 2020, Plaintiff exercised his authority pursuant to Providence Code of

   Ordinance §18½ - 2(h)(1) to monitor a Providence Police Department investigation of the

   assault. See Exhibit 1, June 1, 2020 Letter from Plaintiff.

20. The PERA Investigator, Eugene Monteiro, reviewed the video and reported to the PERA Board

   on or about June 17, 2020 regarding the same.




                                                 4
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 5 of 31 PageID #: 5




21. Prior to the PERA Investigative Report, the City of Providence had described the Sgt. Hanley

   incident by merely stating that Sgt. Hanley punched Rishod Gore while Mr. Gore was

   handcuffed.

22. Prior to the PERA Investigative Report, the City of Providence did not disclose that Sgt.

   Hanley struck Mr. Gore several times, including kicks, kneeling, and verbal taunting.

23. Because the PERA Investigative Report differed materially from the City’s descriptions of the

   incident, Plaintiff sought to show the video to the PERA Board. See, Exhibit 2, July 10,

   Subpoena Request; Exhibit 3, October 21, 2020 correspondence; Exhibit 5, November 9, 2020

   Letter.

24. Because the PERA Investigative Report differed materially from the City’s descriptions of the

   incident, the PERA Board sought to view the video because of the PERA Investigator’s June

   17, 2020 report.

25. On or about July 8, 2020, the PERA Investigator appeared before the PERA Board.

26. The City of Providence Public Safety Commissioner refused PERA’s request to view the video

   footage of the Sgt. Hanley Assault. See, Exhibit 2, July 10, Subpoena Request.

27. On or about July 10, 2020, PERA requested a subpoena for the video from the Providence City

   Council. See, Exhibit 2, July 10, Subpoena Request.

28. The Providence City Council granted PERA subpoena authority for a request for the video.

29. On or about July 31, 2020, the Providence Police Department provided Plaintiff with the Sgt.

   Hanley Assault Video footage.

30. On or about August 4, 2020 the PERA Board convened a special meeting for the sole purpose

   of viewing the Sgt. Hanley Assault Video.




                                               5
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 6 of 31 PageID #: 6




31. On or about August 5, 2020, immediately after the PERA Board viewed the Sgt. Hanley

   Assault Video, Plaintiff and the PERA Board Chair, received an Access to Public Records Act

   (“APRA”) Request for the Sgt. Hanley Assault Video from Shannah Kurland, Esq., Legal

   Director, Community Defense Project, Providence Youth Student Movement.

32. On or about August 25, 2020 the PERA Board voted to release an “investigative report”

   regarding the assault.

33. Despite the August 25, 2020 vote to release the report, PERA Board Members engaged in

   conduct to prevent or delay the release of the report.

34. The release of the report was delayed until approximately October 8, 2020.

35. The investigative report details the content of the video making the content of the video public

   information pursuant to Rhode Island Access to Public Records Act.

36. The report states in pertinent part:




   (PERA Investigative Report Attached hereto as Exhibit 11, highlighted emphases added)

37. Prior to October 8, 2020 the City of Providence had not provided the general public with an

   accurate description of the Sgt. Hanley Assault.




                                                 6
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 7 of 31 PageID #: 7




38. As a result of Plaintiff’s efforts, the October 8, 2020 release of the PERA Investigative Report

   was the first time the general public had access to an accurate description of the Sgt. Hanley

   Assault.

39. On or about October 8, 2020, Plaintiff received a second APRA Request for the video from

   Amanda Milkovits of the Boston Globe, derived in part from the investigative report released

   by PERA. It specifically cited that the video was no longer exempt from public disclosure since

   the investigation was completed and included a further request for a written explanation in the

   case of a refusal to release the Sgt. Hanley Assault Video.

40. On or about October 21, 2020 Plaintiff sent written correspondence, attached hereto as Exhibit

   3, October 21, 2020 correspondence, to the City of Providence which highlighted in part:

      i.   “Indeed, [PERA’s] review of the [City of Providence’s] [Sgt. Hanley] investigation

           yielded notable differences between what was reported to the public and what was

           evident on the videos [PERA] saw.”

41. On or about October 18, 2020, a highly publicized officer involved incident had occurred when

   Jhamal Gonsalves sustained serious injuries in an ATV accident.

42. The primary purpose of the October 21, 2020 correspondence from Plaintiff to the City of

   Providence was to demand that “PERA must be made an equal partner with [the City of

   Providence] on the Gonsalves investigation.”

43. The October 21, 2020 letter also stated that PERA has not been allowed to participate in the

   Gonsalves investigation.

44. On or about October 26, 2020 the City of Providence released video footage of the October

   18, 2020 officer involved incident regarding a Jhamal Gonsalves.




                                                 7
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 8 of 31 PageID #: 8




45. On or about October 28, 2020, the City of Providence denied PERA’s request to monitor the

   Gonsalves investigation. See attached Exhibit 4, October 28, 2020 letter.

46. On or about November 9, 2020, Plaintiff sent the City of Providence a letter a detailed response

   including two (2) specific descriptions of why the City of Providence’s refusal to allow PERA

   to monitor the Gonsalves investigation amounted to a violation of the Providence External

   Review Authority Ordinance, taking care to trace the statutory development of the Ordinance

   back to the Mr. Michael Van Leestan’s 1970’s consent decree to the creation and empanelment

   of PERA after the tragic death of Sgt. Cornel Young Jr. See attached Exhibit 5, November 9,

   2020 Letter.

47. In said November 9, 2020 Letter to the City of Providence, Plaintiff cited two specific

   examples wherein the City of Providence “conveyed information to PERA and/or the public

   that was materially incomplete.” The letter reads in pertinent part:




                                                 8
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 9 of 31 PageID #: 9




48. Despite Plaintiff’s efforts and its release of comparable video footage in another incident, the

   City of Providence continued to coverup the details of the Sgt. Hanley Assault by unlawfully

   refusing to produce video footage of that incident.



                     EXECUTIVE DIRECTOR BATISTA COMPLIES WITH APRA
                                             &
                     PUBLISHES THE TRUTH OF AN IMPORTANT PUBLIC EVENT


49. On or about November 10, 2020 Plaintiff released the Sgt. Hanley Assault Video as required

   by the Access to Public Records Act.

50. The PERA Board immediately called for a special meeting to discipline Plaintiff.

51. The City of Providence incorrectly informed the PERA Board that the PERA Board did not

   have authority to suspend the PERA Executive Director.

52. The City of Providence incorrectly informed the PERA Board that the PERA Board’s only

   disciplinary option was to terminate Plaintiff.

53. The City of Providence incorrectly informed the PERA Board that the PERA Board had the

   authority to unilaterally terminate Plaintiff.



                  EXECUTIVE DIRECTOR BATISTA IS SILENCED BY PERA BOARD
                      THE PERA BOARD VIOLATES APRA AND THE OMA


54. On or about November 16, 2020 the PERA Board voted 6-3 to terminate Plaintiff.

55. The City of Providence and the PERA Board did not allow Plaintiff to speak at the hearing.

56. In astonishing defiance of its statutory charge, blind to the community’s need to know the truth,

   and in violation of Plaintiff’s due process rights, the PERA Board chose to silence the Plaintiff

   and refused to allow the Plaintiff to speak at the hearing.

                                                    9
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 10 of 31 PageID #: 10




 57. Because the Plaintiff had sought to assist the PERA Board in fulfilling its statutory duties of

    external oversight of police misconduct and responsiveness to public requests and had fought

    for it to publish the truth about the Hanley Assault, the City of Providence and the PERA Board

    arrogantly reduced the Plaintiff to humiliating silence.

 58. There was no documentation offered in support of the termination of Plaintiff.

 59. The PERA Board made no findings of fact to support termination.

 60. The PERA Board refused Plaintiff any opportunity to discuss his efforts to stop the City from

    violating the Access to Public Records Act.

 61. The PERA Board refused Plaintiff any opportunity to discuss how the City was undermining

    the purpose and intent of the PERA Authority.

 62. The PERA Board members bizarrely focused on defending themselves individually instead of

    considering the merits of Plaintiff’s termination or the substance of his actions complying with

    Rhode Island law, City of Providence ordinances, and speaking the truth to the public.

 63. Consistent with its continuing disregard of its own purpose, the Plaintiff’s due process rights

    and APRA, the PERA Board also violated the Open Meetings Act (OMA).

 64. The PERA Board failed to allow full public participation in the hearing thus limiting the

    Public’s right to participate in the decision-making process of the PERA Board, despite that

    said Board was ostensibly designed to prioritize the interest of the public above the interests

    of Sgt. Hanley.

 65. The PERA Board was willing to violate the Open Meetings Act and Constitutional Due Process

    rights to silence Plaintiff.

 66. The PERA Board and the PERA Board violated Plaintiff’s Due Process right to a pre-

    disciplinary hearing.



                                                  10
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 11 of 31 PageID #: 11




 67. Further evidence of its intent to publicly humiliate the Plaintiff, the City of Providence and the

    PERA Board violated Plaintiff’s Open Meeting’s Act rights when it failed to provide Plaintiff

    written notice in advance of the public meeting that it was his choice whether or not the

    disciplinary hearing occurred in public or in private closed session under R.I. Gen. Laws §42-

    46-5(a)(1).

 68. The City of Providence and the PERA Board violated Plaintiff’s due process right to a full and

    fair opportunity to be heard when it did not provide Plaintiff an opportunity to respond to any

    of the alleged causes for his termination either before or during the November 16, 2020 public

    meeting where the PERA Board voted to terminate him.

 69. The City of Providence and the PERA Board violated the Open Meetings Act and Governor

    Raimondo’s Executive Order 20-46, said Order attached hereto as Exhibit 6, regarding virtual

    public hearings when it refused to allow more than 100 participants into the public hearing.

    See attached Exhibit 7, 100-person limitation screenshot.

 70. The purpose of the Open Meetings Act is to provide transparency and citizen participation in

    government deliberation and action.

 71. The civic interests of the City of Providence are irreparably harmed when the public is not

    allowed to participate in the deliberations and decisions of the City’s acting bodies, especially

    in a matter such as police violence directed at a minority citizen.

 72. Plaintiff’s Job Description as Executive Director of PERA provides as follows:

        i.   Plaintiff is expected to be outgoing with a commitment to restorative justice

      ii.    Plaintiff is to oversee PERA investigations

      iii.   Plaintiff is to communicate with members of the public




                                                  11
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 12 of 31 PageID #: 12




     iv.    Plaintiff is to Actively monitor any internal police department investigation of any

            citizen complaint alleging misconduct.

      v.    Plaintiff is to Engage with and receive input from residents and stakeholders on

            community concerns related to PERA and Police Department operations.

     vi.    Plaintiff should have Knowledge of general legal principals and statutory law,

            including knowledge of employer employee hearing and administrative procedures.

    vii.    Plaintiff should have Knowledge of principles, practices, and procedures related to

            conducting investigations and administrative hearings including rules of evidence and

            due process.

    viii.   Plaintiff is to maintain all reports and records required of PERA.

     ix.    Plaintiff should have the ability to apply racial, ethnic, and culturally appropriate

            strategies for effectively engaging hard to reach and disenfranchised communities

      x.    Plaintiff should have the Ability to bridge community and institutional concerns around

            fairness and justice issues and knowledge of social problems, community attitudes,

            organizations, and subcultures.

     xi.    Plaintiff should have Knowledge of general legal principals and statutory law,

            including knowledge of employer employee hearing and administrative procedures.

    xii.    Plaintiff should have Knowledge of principles, practices, and procedures related to

            conducting investigations administrative hearings including rules of evidence and

            due process.

            Said Job Description is Attached hereto as Exhibit 8, emphasis added.

 73. The Purpose of the Access to Public Records Act is to mandate transparency of government

    information and processes.


                                                12
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 13 of 31 PageID #: 13




 74. The civic interests of the City of Providence are irreparably harmed when the public is not

    allowed to access documentation related to public concerns, such as police misconduct,

    particularly violence directed at a minority citizen.

 75. The purpose of PERA is to provide external review authority of police misconduct.

 76. The public interests of the City of Providence are harmed when the public is not allowed to

    participate in the deliberations and decisions of the City’s acting bodies, such as termination

    of the Executive Director of an agency designed to bring meaningful external review of police

    misconduct because the Executive Director increased external review of police misconduct.

 77. On or about January 14, 2021, Defendant denied Plaintiff’s unemployment application.




                                                 13
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 14 of 31 PageID #: 14




 VI.    CLAIM 1: ACCESS TO PUBLIC RECORDS ACT, PRODUCTION OF SGT. HANLEY ASSAULT
        VIDEO; R.I. GEN. LAWS §38-2-1 ET SEQ.

 78. Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 79. Plaintiff received access to public records requests for the video footage related to the Sergeant

    Hanley Assault.

 80. Plaintiff forwarded the public records request to the City.

 81. Plaintiff sought to provide the Sgt. Hanley Assault Video in response to the public records

    request.

 82. The Access to Public Records Act does not prohibit a governing body from providing

    documents in response to an APRA request.

 83. The Executive Director of PERA has sole authority to respond to Access to Public Records

    Requests on behalf of the PERA Authority.

 84. The City told Plaintiff that the Sgt. Hanley Assault Video could not be provided in response to

    the public records requests.

 85. The City of Providence refused to produce the video footage related to the Sgt. Hanley Assault

    despite the APRA requests.

 86. The City of Providence received requests for the video footage related to the Jhamal Gonsalves

    incident.

 87. The City of Providence produced the video footage related to the Jhamal Gonsalves incident.

 88. There is no legal distinction regarding the public’s right to view video footage from the Jhamal

    Gonsalves incident and the Sgt. Hanley Assault.

 89. The City never provided an APRA denial of access notice pursuant to R.I. Gen. Laws §38-2-7

    when it refused to provide the Sgt. Hanley Assault Video.

                                                  14
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 15 of 31 PageID #: 15




 90. It is the City’s burden to establish that the Sgt. Hanley Assault Video footage can be properly

    withheld from the public pursuant to R.I. Gen. Laws §38-2-20.

 91. The only logical conclusion is that the City of Providence choses to produce video footage

    related to officer involved incidents based on whether or not the City believes production of

    video is advantageous to the position of the City instead of whether or not the public has a right

    to the video footage.

 92. The City of Providence’s refusal to produce Sgt. Hanley Assault Video was a violation of the

    Public’s right to a public record and R.I. Gen Laws §38-2-1 et seq.

 93. Plaintiff attempted to convince the City to produce the Sgt. Hanley Assault Video in response

    to the access to public records request.

 94. Plaintiff produced the Sgt. Hanley Assault Video in compliance with and pursuant to the

    Access to Public Records Act.



 VII.   CLAIM 2: UNCONSTITUTIONAL RETALIATION; 42 U.S.C. §1983 AND THE FIRST                     AND
        FOURTEENTH AMENDMENTS TO THE CONSTITUTION OF THE UNITED STATES

 95. Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 96. At all times relevant hereto, the First Amendment guaranteed Plaintiff’s freedoms of speech,

    petition, belief, thought and conscience.

 97. At all times relevant hereto, Plaintiff’s freedom to exercise his constitutional rights without

    suffering retaliation in the form of an adverse employment action was protected by the First

    and Fourteenth Amendments to the United States Constitution.

 98. Beginning on or about June 1, 2020, Plaintiff engaged in constitutionally-protected speech and

    other activity opposing, challenging, and advocating against the City’s misleading disclosures

                                                 15
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 16 of 31 PageID #: 16




    relative to incidents involving police, including but not limited to the City’s illegal refusal to

    be responsive to Access to Public Records Act requests in the case of the Sgt. Hanley Assault

    Video. See, Exhibit 2, July 10, Subpoena Request; Exhibit 3, October 21, 2020

    correspondence; Exhibit 5, November 9, 2020 Letter.

 99. The release of the video footage was conduct protected by the First Amendment to the

    Constitution of the United States.

 100.   Plaintiff’s speech, and the video footage of police actions related to Plaintiff’s speech, were

    and are a significant matter of public concern because, as the content, form, and context of the

    speech show, it was speech related to matters of political, social, and other concerns to the

    community, and it was a subject of legitimate news interest, with general interest, value, and

    concern to the public, as it dealt with First Amendment rights, public health and safety, and

    government malfeasance.

 101.   Plaintiff was attempting to stop the City of Providence from violating R.I. Gen Laws §38-

    2-1 et seq.

 102.   R.I. Gen. Laws §38-2-3.16 required Plaintiff to respond to Access to Public Records Act

    requests on behalf of the PERA authority.

 103.   Plaintiff was attempting to stop the City of Providence from violating Providence Code of

    Ordinances §18(1/2)-2 entitled, the “Providence External Review Authority (PERA).”

    Attached hereto as Exhibit 10.

 104.   Plaintiff was attempting to stop the City of Providence from violating Providence Code of

    Ordinances §18(1/2)-4 entitled, the “Providence Community-Police Relation Act.” Attached

    hereto as Exhibit 9.




                                                  16
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 17 of 31 PageID #: 17




 105.   Defendant ignored Plaintiff and knowingly, intentionally, and willfully violated R.I. Gen

    Laws §38-2-1 et seq. by refusing to disclose the Sgt. Hanley Assault Video.

 106.   Defendant ignored Plaintiff and knowingly, intentionally, and willfully violated

    Providence Code of Ordinances §18(1/2)-2 when it refused to allow Plaintiff to properly

    monitor the Hanley and Gonsalves incidents pursuant to subsection (h), failed to cooperate

    with the Executive Director pursuant to subsection (t) by refusing to allow the Executive

    Director to produce the Sgt. Hanley Assault Video despite the fact that the Access to Public

    Records Request was made to the PERA Executive Director and such determination as to

    whether or not the video should be produced is the determination of the PERA Executive

    Director.

 107.   Defendant ignored Plaintiff and knowingly, intentionally, and willfully violated

    Providence Code of Ordinances §18(1/2)-4 regarding the maintenance of a so-called Gang

    list/database and otherwise made misleading statement to the public regarding instances of

    excessive use of force recorded in the Sgt. Hanley Assault Video.

 108.   Plaintiff suffered an adverse employment action when the Defendants, acting under color

    of law, terminated his employment as Executive Director of the Providence External Review

    Authority.

 109.   Plaintiff’s constitutionally-protected speech was a substantial and motivating factor for the

    Defendant’s termination of Plaintiff’s employment as evidenced by, inter alia, the City’s:

        a. timing, whereby the PERA Board scheduled a special meeting to discipline Plaintiff

           immediately upon Plaintiff’s publication of the Sgt. Hanley Assault Video;




                                                 17
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 18 of 31 PageID #: 18




        b. failure to investigate Plaintiff’s statements regarding the City’s misleading publications

            regarding the substance of the Sgt. Hanley Assault and the City’s refusal to abide by

            the Access to Public Records Act and produce the Sgt. Hanley Assault Video;

        c. failure to provide Plaintiff any notice or an opportunity to respond to his termination;

        d. other instances of threats and retaliation in response to Plaintiff’s efforts to enforce the

            PERA Authority’s external oversight rights and duties;

        e. failure to offer any valid reasons, explanations, or justifications for Plaintiff’s

            termination;

        f. the PERA Board Members’ self-serving defenses of their own actions and persons are

            not explanations justifying termination;

        g. inconsistencies between proffered reasons for the discipline and other actions;

        h. the discrepancy between the alleged justifications for discipline of Plaintiff, which were

            none, and the discipline itself, termination which is absolute, and

        i. other surrounding facts and circumstances.

 110.   Defendant failed to offer an adequate justification for Plaintiff’s termination.

 111.   Defendant’s interests do not outweigh the value of Plaintiff’s constitutionally protected speech,

    particularly given Plaintiff’s concerted efforts to amicably resolve the matters raised by and

    through regular discourse with the City in reasonable times, places, and manners.

 112.   Defendant would not have fired Plaintiff in the absence of the Plaintiff’s exercise of his

    constitutionally-protected speech.

 113.   Defendant terminated Plaintiff to silence Plaintiff and to cover up Defendants’ own illegal

    refusal to comply with APRA and produce the Sgt. Hanley Assault Video.

 114.   PERA’s actions covered up police misconduct instead of providing the public with an external

    review of Sgt. Hanley’s Assault.

                                                   18
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 19 of 31 PageID #: 19




 115.       Defendants’ discharge of Plaintiff was retaliatory for his exercise of his constitutionally

        protected rights and was done maliciously, intentionally, and recklessly with callous indifference

        to Plaintiff’s protected rights.

 116.       As a result, the Defendant, under color of law, caused and subjected Plaintiff to the deprivation

        of his rights, privileges, and immunities guaranteed by the First and Fourteenth Amendments of

        the United States Constitution, and is therefore liable to Plaintiff in accordance with 42 U.S.C. §§

        1983 and 1988.




VIII.       CLAIM 3: WRONGFUL TERMINATION, R.I. GEN. LAWS §28-50-1 ET SEQ “THE RHODE
            ISLAND WHISTLEBLOWERS’ PROTECTION ACT”


 117.       Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

        complaint as if fully set forth within this paragraph.

 118.       Pursuant to R.I. Gen. Laws § 28-50-3(1), (3), and (4), the Defendants may not discharge,

        threaten, or otherwise discriminate against Plaintiff regarding his compensation, terms,

        conditions, or privileges of employment because he and/or persons acting on his behalf

        reported (or indicated that they would report) violations of law to a public body, to his

        employer, or to his supervisor, or because Plaintiff refused to violate or assist in violating the

        law.

 119.       Plaintiff made the City of Providence aware that its public disclosures regarding the Sgt.

        Hanley Assault were materially misleading when compared to the video evidence of the event.

        See, Exhibit 2, July 10, Subpoena Request; Exhibit 3, October 21, 2020 correspondence;

        Exhibit 5, November 9, 2020 Letter.




                                                       19
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 20 of 31 PageID #: 20




 120.   Plaintiff made the City of Providence aware that according to Rhode Island Law, the Sgt.

    Hanley Assault Video should be disclosed to the Public.

 121.   By comparison, the City of Providence released comparable video footage regarding the

    Jhamal Gonsalves incident effectively admitting that there was no legal basis for refusing to

    release the Sgt. Hanley Assault Video under the Access to Public Records Act.

 122.   Plaintiff made the City of Providence aware that it was violating the Providence External

    Review Authority ordinance when it refused to allow PERA to monitor the Jhamal Gonsalves

    incident.

 123.   Plaintiff’s compliance with the Access to Public Records Act which required disclosure of

    the Sgt. Hanley Assault Video is being used as a pre-text for his unlawful termination which

    is in retaliation for his repeated attempts to force the City of Providence to Comply with the

    Access to Public Records Act and Providence External Review Authority Ordinance.

 124.   Plaintiff reported to the Defendant and its officials, violations of the laws of the Rhode

    Island, including but not limited to the violation of Access to Public Records Act.

 125.   Plaintiff repeatedly refused to remain silent when unlawfully directed not to disclose

    information related to Providence Police officer involved incidents, including but not limited

    to the refusal to disclose the Sgt. Hanley Assault Video despite Defendant’s materially

    misleading description of said video.

 126.   Plaintiff knew and/or reasonably believed violations of constitutional and statutory rights

    had occurred and would continue to occur.

 127.   As a result of the Defendant’s violations of the Rhode Island Whistle Blower Protection

    Act, specifically R.I. Gen. Laws § 28-50-3(1), (3), and (4), Plaintiff is entitled to relief under

    R.I. Gen. Laws § 28-50-4 and § 28-50-5, including injunctive relief, actual damages, full



                                                 20
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 21 of 31 PageID #: 21




    reinstatement of employment, full reinstatement of benefits and payment of back wages plus

    interest.



 IX.    CLAIM 4: WRONGFUL TERMINATION, DUE PROCESS RIGHTS

 128.   Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 129.   Public employees are entitled to due process prior to a public employer engaging an

    adverse action against a public employee’s employment property right.

 130.   A public employee is entitled to written notice stating the facts and the grounds for which

    an adverse employment action may be taken, prior to any adverse action being taken by the

    employer, colloquially known as a “Pre-termination Letter.”

 131.   Plaintiff never received any “Pre-termination Letter.”

 132.   Plaintiff was entitled to Pretermination Hearing wherein he would have an opportunity to

    respond to or otherwise defend himself from the allegations set forth in the Pre-termination

    Letter.

 133.   Plaintiff never received a “Pre-termination Hearing.”

 134.   Plaintiff never received any opportunity to respond to any cause, stated or unstated, relative

    to his eventual termination.

 135.   Plaintiff was never given a proper notice or a full and fair opportunity to be heard prior to

    being terminated.



  X.    CLAIM 5: WRONGFUL TERMINATION, VIOLATION                  OF   R.I. OPEN MEETINGS ACT,
        NOTICE



                                                 21
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 22 of 31 PageID #: 22




 136.   Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 137.   R.I. Gen. Laws §42-46-5(a)(1) requires that a person receive advanced written notice

    asking whether they wish to have a discussion of their job performance in open or closed

    session.

 138.   Plaintiff was never provided any advanced notice in writing that a discussion regarding his

    job performance was going to be held.

 139.   Plaintiff was never provided any advanced written notice that it was his choice whether or

    not to hold the job performance discussion in public or closed session.

 140.   PERA never stated for the record that it had given Plaintiff notice of the job performance

    discussion or his choice whether or not it would be held in private or public session.

 141.   R.I. Gen. Laws §42-46-5(a)(1) states, “Failure to provide such notification shall render any

    action taken against the person or persons affected null and void.”

 142.   Pursuant to R.I. Gen. Laws §42-46-5(a)(1) PERA’s termination vote is void ab initio and

    therefore by operation of law Plaintiff is still currently employed as the Executive Director of

    the Providence External Review Authority.

 143.   Pursuant to R.I. Gen. Laws §42-46-8(d) PERA’s termination vote is void ab initio and

    therefore by operation of law Plaintiff is still currently employed as the Executive Director of

    the Providence External Review Authority.

 144.   The City of Providence has ceased to Compensate Plaintiff despite the fact that Plaintiff is,

    by operation of law, the current Executive Director of the Providence External Review

    Authority.




                                                 22
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 23 of 31 PageID #: 23




 XI.       CLAIM 6: WRONGFUL TERMINATION, VIOLATION                 OF   R.I. OPEN MEETINGS ACT,

           PARTICIPATION; EXECUTIVE ORDER 20-46


 145.      Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

        complaint as if fully set forth within this paragraph.

 146.      The City of Providence and PERA’s refusal to admit more than one hundred (100) persons

        into its public meeting is a violation of Executive Order 20-46, said Order attached hereto as

        Exhibit 6, said Order allows for virtual meetings to comply with the Open Meetings Act.

 147.      Pursuant to R.I. Gen. Laws §42-46-8(d) Actions taken in violation of the Open Meetings

        Act are void ab initio.

 148.      By operation of law, Plaintiff is still currently employed as the Executive Director of the

        Providence External Review Authority.

 149.      The City of Providence has ceased to Compensate Plaintiff despite the fact that Plaintiff is,

        by operation of law, the current Executive Director of the Providence External Review

        Authority.



 XII.      CLAIM 7: UNLAWFUL RETALIATION, DENIAL OF UNEMPLOYMENT APPLICATION

 150.      Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

        complaint as if fully set forth within this paragraph.

 151.      On or about January 14, 2021, Defendant denied Plaintiff’s application for unemployment

        in an act of post-employment retaliation.



XIII.      CLAIM 8: WRONGFUL TERMINATION, VIOLATION                      OF   PROVIDENCE CODE        OF
           ORDINANCES §18(1/2)-2.


                                                     23
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 24 of 31 PageID #: 24




 152.   Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 153.   Providence City Charter §904 states that all boards, agencies and commissions of the city

    have the responsibility for appointment and dismissal of employees under their jurisdiction in

    accordance with the rules and regulations pursuant thereto.

 154.   Providence Code of Ordinances §18(1/2) – 2 et seq, entitled, “Providence External Review

    Authority (PERA) sets forth the rules and regulations regarding the appointment and dismissal

    of the PERA Executive Director.

 155.   Pursuant to Providence Code of Ordinances §18(1/2)-2(a) Plaintiff was appointed

    Executive Director of the Providence External Review Authority (the “Authority”) and a

    member of the Authority by appointment of a majority of its members subject to the approval

    of the providence city council for a period of two (2) years.

 156.   Pursuant to Providence Code of Ordinances §18(1/2)-2(g) a member of the “Authority”

    such as Plaintiff, may only be removed for incompetence, neglect of duty, misconduct or

    malfeasance by resolution of the city council.

 157.   The City Council never passed a resolution citing any incompetence, neglect of duty,

    misconduct or malfeasance of the Plaintiff.

 158.   The City Council never passed a resolution removing Plaintiff from the Authority.

 159.   The PERA Board does not have the authority to unilaterally terminate the Executive

    Director.

 160.   By operation of law, Plaintiff is still currently employed as the Executive Director of the

    Providence External Review Authority.




                                                  24
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 25 of 31 PageID #: 25




 161.   The City of Providence has ceased to Compensate Plaintiff despite the fact that Plaintiff is,

    by operation of law, the current Executive Director of the Providence External Review

    Authority.



XIV.    CLAIM 9: WRONGFUL TERMINATION, VIOLATION OF SUBSTANTIVE DUE PROCESS

 162.   Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 163.   In addition to all other failures of due process set forth herein, the City refused to allow

    Plaintiff to speak and address the statements PERA Board Members made during the public

    meeting where he was terminated.

 164.   The City silenced Plaintiff and refused him any opportunity to speak in the face of his own

    termination.

 165.   The public meeting was not an opportunity for Defendant to address his job performance

    or the rights or interests involved with his employment or the public right to information

    regarding police conduct such as the Sgt. Hanley Assault Video.

 166.   The public meeting was a theater of the absurd designed for the PERA Board Members

    and the City to create a false narrative for a pretext to remove Executive Director Batista from

    his position because he was doing his job instead of continuing to perpetrate the City’s

    materially misleading public disclosures of the Sgt. Hanley Assault.



 XV.    CLAIM 10: KNOWING AND WILLFUL VIOLATION OF THE ACCESS TO PUBLIC RECORDS
        ACT, R.I. GEN. LAWS §38-2-1 ET SEQ




                                                 25
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 26 of 31 PageID #: 26




 167.   Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

    complaint as if fully set forth within this paragraph.

 168.   Plaintiff, as Executive Director for the PERA Authority, is the chief administrator of the

    PERA Authority.

 169.   R.I. Gen. Laws §38-2-3.16 makes the chief administrator of each agency and each public

    body the responsible party for Access to Public Records Act.

 170.    R.I. Gen. Laws §38-2-3.16 only allows the chief administrator of a public body to delegate

    Access to Public Records Act responses.

 171.   Plaintiff never relinquished or otherwise delegated his authority as the person to respond

    to Access to Public Records Act requests pursuant to R.I. Gen. Laws §38-2-3.16.

 172.   The PERA Board has never received orientation or training regarding the Access to Public

    Records Act.

 173.   The PERA Board was never authorized to respond to Access to Public Records Act

    requests pursuant to R.I. Gen. Laws §38-2-3.16.

 174.   On or about August 25, 2020, the PERA Board, comprised of Chairman Nicholas Figueroa,

    Vice-Chairman Machiste Rankin, Phanida Phivilay, Kenneth Cohen, Susan DeRita, Kimberly

    Dy, Michael Fontaine, Elise Swearingen and Deborah Wray, unlawfully usurped Plaintiff’s

    authority under R.I. Gen. Laws §38-2-3.16 and refused to produce the Sgt. Hanley Assault

    Video in response to an Access to Public Records Request.

 175.   Plaintiff communicated his belief to the City and the PERA Board that the Sgt. Hanley

    Assault Video needed to be released under the Access to Public Records Act.




                                                 26
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 27 of 31 PageID #: 27




 176.      Plaintiff communicated his belief to the City and the PERA Board that Plaintiff was

       responsible for responses to Access to Public Records Act requests made to the PERA

       Authority.

 177.      Despite Plaintiff’s argument to the City and the PERA Board that the Sgt. Hanley Assault

       Video was a public document, the City and the PERA Board refused to produce the video in

       response to an Access to Public Records Request.


XVI.       CLAIM 11: KNOWING AND WILLFUL VIOLATIONS                 OF THE   OPEN MEETINGS ACT, R.I.
           GEN. LAWS §42-46-1 ET SEQ


 178.      Plaintiff hereby re-alleges and incorporates all other paragraphs and statements herein this

       complaint as if fully set forth within this paragraph.

 179.      On or about November 16, 2020, the PERA Board, comprised of Chairman Nicholas

       Figueroa, Vice-Chairman Machiste Rankin, Phanida Phivilay, Kenneth Cohen, Susan DeRita,

       Kimberly Dy, Michael Fontaine, Elise Swearingen and Deborah Wray, voted to terminate

       Plaintiff despite the fact that it failed to provide Plaintiff with the R.I. Gen. Laws §42-46-

       5(a)(1) right to determine if the meeting would be held in Public or Executive Session.

 180.      On or about November 16, 2020, the PERA Board, comprised of Chairman Nicholas

       Figueroa, Vice-Chairman Machiste Rankin, Phanida Phivilay, Kenneth Cohen, Susan DeRita,

       Kimberly Dy, Michael Fontaine, Elise Swearingen and Deborah Wray, voted to terminate

       Plaintiff despite the fact that it failed to provide the Public with full access to participate in the

       hearing.




                                                      27
 Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 28 of 31 PageID #: 28




XVII.        DEMAND FOR JURY TRIAL

  181.       Plaintiff hereby requests a jury trial on all issues raised in this Complaint.


XVIII.       COSTS AND ATTORNEYS’ FEES

  182.       Pursuant to 42 U.S.C. § 1988 and R.I. Gen. Laws §§ 28-50-5, Plaintiff seeks an award of his

         costs and reasonable attorneys’ fees incurred in the litigation of this case.



 XIX.        PRAYER FOR RELIEF

  WHEREFORE, Plaintiff prays that this Court provide the following relief:

  A. Declaratory: Award judgment based upon the actual, current, and bona fide controversy

  between the parties as to the legal relations among them, pursuant to 28 U.S.C. § 2201 and

  Federal Rule of Civil Procedure, Rule 57, declaring:

         1. That the Defendants’ conduct constituted unconstitutional retaliation against Plaintiff for

             his exercise of constitutionally-protected speech, pursuant to the First and Fourteenth

             Amendments to the United States Constitution and 42 U.S.C. § 1983;

         2. That the Defendant unlawfully discharged, threatened, and discriminated and retaliated

             against Plaintiff for asserting, supporting, reporting, and/or participating in the

             investigation and determination of a claim violation actionable under R.I. Gen Laws § 38-

             2-1 et seq. and

         3. That the Defendants unlawfully discharged, threatened, and otherwise discriminated

             against Plaintiff regarding his compensation, terms, conditions, or privileges of

             employment, because he reported violations of law to the Defendant and its officials and

             because Plaintiff refused to violate or assist in violating the Access to Public Records Act




                                                         28
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 29 of 31 PageID #: 29




        and/or the Providence External Review Authority act and/or the Providence Community-

        Police Retaliation Act in violation of R.I. Gen. Laws § 28-50-3(1), (3), and (4); and



 B. Injunctive:

    1. Award injunctive relief reinstating Plaintiff to his position as Executive Director of the

        Providence External Review Authority; and



 C. Monetary: Grant a judgment awarding Plaintiff actual damages for the injuries he

 sustained as a result of Defendant Defendants’ unlawful interference with and deprivation of his

 constitutional and statutory rights, including, but not limited to:

    1. Actual damages and equitable relief, including restitution, and full payment of unpaid back

        wages plus interest since his termination on or about November 16, 2020, and such other

        amounts as principles of justice and compensation warrant; all pursuant to 42 U.S.C. §1983

        and R.I. Gen. Laws §§ 28-50-4, and -50-5;

    2. Nominal damages under 42 U.S.C. § 1983, plus interest, for depriving Plaintiff of his

        rights, privileges, and immunities secured by the Constitution of the United States;



 D. Punitive Damages: Award punitive damages, for the City’s malicious, intentional, and/or

 reckless or callous indifference to Plaintiff’s protected rights;



 E. Statutory Damages:

    1. Pursuant to R.I. Gen. Laws §42-46-8(d), as a result of each party’s two (2) knowing,

        intentional and willful violations of the Open Meetings Act, award Plaintiff two individual



                                                   29
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 30 of 31 PageID #: 30




        fines of five thousand dollars ($5,000.00) against each of the following parties for a total

        of one hundred thousand dollars ($100,000).

           i.   City of Providence                               vi.    Susan DeRita
          ii.   Nicholas Figueroa                               vii.    Kimberly Dy
         iii.   Machiste Rankin                                viii.    Michael Fontaine
         iv.    Phanida Phivilay                                 ix.    Elise Swearingen
          v.    Kenneth Cohen                                     x.    Deborah Wray


    2. Pursuant to R.I. Gen. Laws §42-46-8(d), by and through R.I. Gen. Laws §38-2-8(c), as a

        result of each party’s knowing, intentional and willful violations of the Access to Public

        Records Act, award Plaintiff individual fines of five thousand dollars ($5,000.00) against

        each of the following parties for a total of fifty thousand dollars ($50,000).

          xi.   City of Providence                             xvi.     Susan DeRita
         xii.   Nicholas Figueroa                             xvii.     Kimberly Dy
        xiii.   Machiste Rankin                              xviii.     Michael Fontaine
        xiv.    Phanida Phivilay                               xix.     Elise Swearingen
         xv.    Kenneth Cohen                                   xx.     Deborah Wray


 E. Attorneys’ Fees and Costs: Award Plaintiff his reasonable costs and attorneys’ fees in this

 action; and



 F. Other: Grant Plaintiff such additional and further relief as the Court may deem just and proper,

 including such other appropriate relief or penalties, pursuant to R.I. Gen. Laws § 28-50-1 et seq.



 XX.    DESIGNATION OF COUNSEL

 Plaintiff hereby designates William J. Conley, Jr. as trial counsel.

                                                               Plaintiff,
                                                               Jose Batista
                                                               By Its Attorney,



                                                  30
Case 1:21-cv-00138-MSM-PAS Document 1 Filed 03/23/21 Page 31 of 31 PageID #: 31




                                                /s/ William J. Conley, Jr.
                                                William J. Conley, Esq. (#2149)
                                                Law Office of William J. Conley, Jr.
                                                123 Dyer Street, Suite 2B
                                                Providence, RI 02903
                                                (401) 415-9835
                                                (401) 415-9834 (fax)
                                                wconley@wjclaw.com

 Dated: March 23, 2021




                                      31
